Case: 17-15126   Date Filed: 08/27/2018   Page: 1 of 4


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-15126
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 5:17-cv-00420-WTH-PRL


BOBBY LEE INGRAM,

                                                        Plaintiff - Appellant,

                               versus

WARDEN,
M. MILLER,
Counselor,
W. WHITE,
DHO Officer,
LT. FNU KACKENMEISTER,
Lieutenant,
D. SMITH,
Compound Officer,

                                                     Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (August 27, 2018)
                Case: 17-15126        Date Filed: 08/27/2018       Page: 2 of 4


Before TJOFLAT, JORDAN, and HULL, Circuit Judges.

PER CURIAM:

       Bobby Lee Ingram, proceeding pro se, appeals the District Court’s decision

dismissing his complaint without prejudice and imposing a “strike” against him

under 28 U.S.C. § 1915(g) because he misrepresented in his complaint that he had

not filed prior lawsuits relating to his conditions of imprisonment. Ingram

concedes that he made a misrepresentation regarding his previous lawsuits. He

contends, however, that this misrepresentation arose not from bad faith or an

attempt to manipulate the court, but from his misunderstanding of the complaint

form. We affirm the District Court’s decision.

       We review the imposition of sanctions under Federal Rule of Civil

Procedure 11 and 28 U.S.C. § 1915(e) for an abuse of discretion. Attwood v.

Singletary, 105 F.3d 610, 612 (11th Cir. 1997). A district court must dismiss an in

forma pauperis action if it is “frivolous or malicious.” 28 U.S.C.

§ 1915(e)(2)(B)(i).1 And the district court may impose sanctions if a party

knowingly files a pleading that contains false contentions. Fed. R. Civ. P. 11(c)(1).

       Although pro se pleadings are held to a less stringent standard than

pleadings drafted by an attorney, the pro se status does not excuse mistakes


       1
         Once a prisoner has filed three or more actions or appeals that were dismissed as
frivolous or malicious, the prisoner may not bring another civil action in forma pauperis, absent
a showing of imminent danger or serious physical injury. 28 U.S.C. § 1915(g).
                                                2
              Case: 17-15126     Date Filed: 08/27/2018    Page: 3 of 4


regarding procedural rules. McNeil v. United States, 508 U.S. 106, 113, 113 S. Ct.
1980, 1984 (1993). When a pro se litigant submits a pleading to a district court, he

represents that the factual statements in the pleading have an evidentiary basis.

Fed. R. Civ. P. 11(b). It is an abuse of judicial process to make a misrepresentation

regarding the existence of a prior lawsuit. Rivera v. Allin, 144 F.3d 719, 731 (11th

Cir. 1998), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 127 S. Ct.
910 (2007).

      In this case, the complaint form which Ingram filled out asked a series of

questions about his previous litigation. It first asked: “To the best of your

knowledge, have you had a case dismissed based on th[e] ‘three strikes rule’?” It

then inquired: “Have you filed other lawsuits in state or federal court dealing with

the same facts involved in this action?” Lastly, the form asked: “Have you filed

other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?” Ingram answered each question in the negative. But the District

Court found that Ingram previously filed a lawsuit related to his conditions of

imprisonment. Ingram admitted that his response to the third question was false.

      Ingram contends, however, that the person who helped him prepare the

complaint asked him only whether he had filed a lawsuit involving the same facts

at issue in the present action. He claims he therefore misunderstood the question.

But Ingram had the ultimate responsibility to ensure that his complaint contained

                                          3
                Case: 17-15126        Date Filed: 08/27/2018       Page: 4 of 4


accurate representations. See Fed. R. Civ. P. 11(b). The alleged misunderstanding

between himself and the person who helped him does not alleviate him of that

responsibility. The District Court therefore did not abuse its discretion in

dismissing his complaint without prejudice and imposing a strike against him

under 28 U.S.C. § 1915(g).2

       AFFIRMED.




       2
         We note that Ingram may refile his action and has more than two years to do so under
the applicable four-year statute of limitations. See Burton v. City of Belle Glade, 178 F.3d 1175,
1188 (11th Cir. 1999) (“[A] plaintiff must commence a § 1983 claim arising in Florida within
four years of the allegedly unconstitutional or otherwise illegal act.”).

                                                4